United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, RAYMOND W. BLISS
ARMY HEALTH CENTER, Fort Huachuca, AZ,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 18-1797
Issued: September 22, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 24, 2018 appellant filed a timely appeal from a July 27, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-1797.
On October 10, 2017 appellant, a then 35-year-old pharmacy technician, filed a notice of
traumatic injury (Form CA-1) alleging that she developed a psychological injury to her brain on
September 21, 2017 due to a hostile work environment.1 In a narrative statement dated October 8,
2017, she indicated that, on September 21, 2017, while training at Window 5 at 11:15 a.m., she
experienced a psychological and emotional injury to her psyche due to a hostile work environment
and was taken off work initially for seven days. Appellant returned to work on September 29,
2017, hoping things would be better in the workplace. She related that she had reported this
workplace environment to several persons in management, yet no one stopped the “mob bullying.”

1

By letter dated February 7, 2018, OWCP informed appellant that it had created duplicate claim files for the same
injury, OWCP File Nos. xxxxxx809 xxxxxx832. It had, therefore, deleted File No. xxxxxx809 and moved the
documents from that claim into the current claim, File No. xxxxxx832.

By decision dated December 11, 2017, OWCP denied appellant’s claim, finding that the
factual evidence of record was insufficient to establish fact of injury as appellant had only provided
vague and general information regarding her claim without supporting evidence or specific
examples of a hostile work environment.
On January 10, 2018 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
Appellant submitted a September 25, 2017 memorandum from the employing
establishment which documented that on September 22, 2017 appellant reported that “not one but
two of her coworkers made comments referencing ‘Uncle Tom’ and that she felt the comments
were inappropriate and offensive.” The employing establishment noted that she had reported the
comments to her supervisor, M.R. and that M.R. addressed the behavior with her staff and also
offered appellant reasonable accommodations. It also indicated that appellant alleged that she was
not being properly trained by the staff. The employing establishment noted that she did not wish
to file any form of complaint at that time.
Appellant subsequently filed a formal complaint of discrimination and submitted
documentation related to her Equal Employment Opportunity (EEO) claim dated November 29
and December 28, 2017.
Following completion of a preliminary review, by decision dated April 10, 2018, an OWCP
hearing representative found that the case was not in posture for a hearing and vacated the prior
decision. She found that due to appellant’s detailed list of events on specific dates that additional
information was required from the employing establishment to determine whether the alleged
employment factors of racial slurs, training, and a hostile work environment actually
existed/occurred, and “to distinguish between those workplace activities and circumstances which
are factors of employment and those which are outside the scope of employment for purposes of
compensation.” The hearing representative remanded the case for further development and a
de novo decision on the merits.
By decision dated July 27, 2018, OWCP found that appellant had not established a
compensable factor of employment and denied the claim because the evidence of record was
insufficient to establish an injury in the performance of duty.
The Board notes, however, that OWCP failed to further develop the case record in
accordance with the April 10, 2018 hearing representative’s decision. OWCP’s hearing
representative remanded the case for the specific purpose of obtaining information from the
employing establishment regarding the alleged employment factors. There was no such attempt
to obtain information. OWCP issued its July 27, 2018 decision without complying with the
specific directive of the hearing representative. The Board therefore finds, that for full and fair
adjudication, the case must be remanded to OWCP for further development of the claim as
instructed by the hearing representative in her April 10, 2018 decision. Following this and other
such further development as OWCP deems necessary, it shall issue a de novo decision.

2

IT IS HEREBY ORDERED THAT the July 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: September 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

